Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 07/15/2021, the preliminary amendment has been entered the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neath (WO 2020/002921). 
Regarding claim 14, Neath discloses a protection device for being provided inside a key fob to selectively inactivate the key fob  (device for interrupting the power to the remote authorization system of a key 100 in the abstract, the key being a key fob in page 5 line 20), the protection device comprising:
a first conductive layer and a second conductive layer (two opposing strips of conductive copper tape portions 130a and 130b in page 7 lines 21-26 and fig 5c-5d) ;
an insulator layer between the first conductive layer and the second conductive layer, the insulator layer preventing conductive contact between the first conductive layer and the second conductive layer (electrically insulating strip of Kapton tape 128 is between  two opposing strips of conductive copper tape portions 130a and 130b in page 7 lines 21-26 and fig 5c-5d); and
a switch conductively coupled between the first conductive layer and the second conductive layer, the switch being wirelessly controllable to be in a conductive state or a blocking state (switch 126 between the copper tape portions in page 7 lines 27-30 and figs 5c-5d);
wherein the protection device is configured to be provided between a side of a battery of the key fob and a power terminal of the key fob to thereby be configured to be installed inside the key fob between its battery and a power connector (the interrupt device 122 is between one side of button battery 110 and terminal 120 in page 7 line 16-page 8 line 3 figs 5c-5d)  .
Neath does not expressly state that the side of the battery is a pole of a battery nor that the power terminal of the key is a power connector, 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Neath a power connector in view of Neath disclosing the device proves electrical connection with the battery to provide power via the battery (page 8 lines 12-14 and claim 1, fig 5c-5d) and to have included battery pole view of button battery sides functioning as anodes and cathodes that are equivalent to poles. 
Also, if the claim requires the switch to be at one end of the layers/strips, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have located the switch at end 130c of Neath since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 18, a key fob comprising a battery and the protective device according to claim 14, the protective device being provided in contact with one pole of the battery and a corresponding power connector would have been obvious in view Neath for same reasons applied above to claim 14 and because Neath (figs 5c-5d) discloses a key fob with battery and protective device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Neath (WO 2020/002921) as applied above and further in view of Talbot (US 5679984).
Neath does not expressly disclose a reed switch.
Talbot discloses an analogous art vehicle security system with a switch between a power supply and a transmitter circuit (title, abstract).  The switch may be a reed switch (130,230) to enable the transmitter circuit when in proximity to (in range of) a magnetic field of the vehicle (figs 2,4 col 1 lines 55-67, col 4 lines 23-63).  The reed switch may be in addition to a button (fig 2) or alternative to the button (fig 4). 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Neath, wherein the switch is a reed switch in view of Talbot disclosing reed switch as an obvious additional or alternative switch that can will be closed when the key is brought into proximity (range) of the vehicle.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neath (WO 2020/002921) as applied above and further in view of Okada (US 2019/0035184).
Regarding claim 16, device in figs 5c-5d does not include a communication module to control the switch, but Neath discloses wireless communication to control a switch from a device such as a smartphone (fig 6, page 8 line 22-page 9 line 20).
Okada discloses an analogous art vehicle electronic key (title, abstract, fig 1) with a first communication module (120) connected to the switch (130), wherein the first communication module is configured to receive commands to control the state of the switch (second communication module 120 receives commands from wireless communication device 200 to cause controller 150 to control switch 130 to enable/disable (ON/OFF) power from battery 140 to first communication unit 110 (figs 1-2, para 0034-0038).   
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Neath, further comprising a first communication module connected to the switch, wherein the first communication module is configured to receive commands to control the state of the switch in view of Neath disclosing communication module 120 enable/disable of the vehicle key/fob in response to wireless signals as suggested by fig 6 of Neath  
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first communication module supports communication using any one of Near-fields communication, NFC, Bluetooth, Bluetooth Low Energy, BLE or any of the IEEE 802.15 standards in view of Neath disclosing Bluetooth as example wireless protocol (page 9 lines 1-3) and/or Okada disclosing Bluetooth as an example short-range wireless communication standard (para 0046).  802.15 incudes standards based on Bluetooth, BLE is a low energy version of Bluetooth and Near Field Communication (NFC) is a similar known short-range standard.  Therefore, the standards of claim 17 would have been obvious in view of the short-range communication in Neath and/or Okada.  

Claim 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tieman (2011/0257817) in view of Neath (WO 2020/002921) and Okada (US 2019/0035184) as applied above to claim 16. 
Regarding claim 19, Tieman discloses a key control system (system in title, abstract, fig 1) comprising a protective device (fob 14) and a switch controller (consumer device 22), the switch controller comprising:
a second communication module (gateway 24) configured to determine a distance (distance threshold in par 0028-0029) to a protected object (vehicle 10, para 0018); and
a third communication module (gateway 21, para 0035) configured to communicate with the first communication module (short range transceiver 20 in para 0035) of the protective device (fob 14);
wherein the switch controller is configured to control the state of the switch (RKE functionality of key fob switched on/off based on signals received form the consumer device in para 0028-0029, 0035, 0041) of the protective device based on a distance between the switch controller and a protected object, wherein the state of the switch is controlled by the third communication module communicating a control signal to the first communication module (based on threshold distance in para 0028-0029, 0041, 0052-0053);
wherein the second communication module (gateway 24) is configured to cooperate with a fourth communication module (gateway 25) installed in the protected object (vehicle) to determine the distance (para 0028, 0035-0036, 0041).
Tieman does not expressly disclose the system comprising the protective device according to claim 16, but such would have been obvious in view of Neath and Okada as applied above to claim 16.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the system of Tieman, a protective device according to claim 16, in view of Neath and Okada for the reasons applied above to claim 16 and because the protective device with switch of Neath and Okada is in a vehicular key system in Neath (title, abstract) and Okada (title, abstract).  
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the switch controller is configured to close the switch when the distance is less than a threshold distance and open the switch when the distance is more than a threshold distance in view of Okada disclosing such (fig 2, para 0037) to restrict communication to improve security (para 0008-0010) and suggested by Neath disclosing restricting communication to reduce relay attack (page 8 lines 15-18).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tieman (2011/0257817), Neath (WO 2020/002921) and Okada (US 2019/0035184) as applied above and further in view of Leitch (US 2008/0284564).
The combination applied above does not expressly disclose distance based on time-of-flight measurements.
Leitch discloses an analogous keyless entry system (par 0001) with TOF (time-of-flight) ranging system (title, abstract) for measuring distance to defeat relay attacks (para 0009-0013).
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the second communication module is configured to cooperate with the fourth communication module installed in the protected object to determine the distance based on time-of-flight measurements in view of Leitch TOF to defeat relay attacks in keyless entry systems.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tieman (2011/0257817), Neath (WO 2020/002921) and Okada (US 2019/0035184) as applied above and further in view of Bergerhoff (US 7061369).
The combination applied above does not expressly disclose distance based on multi-carrier phase-based ranging.
Bergerhoff discloses an analogous keyless entry system (title, abstract, par 0001) with multi-carrier (first and second signal with two different carrier frequencies in col 2 lines 28-32) phased-based ranging (distance determined by measure of phase difference between the two signals in col 2 lines 33-42) for measuring distance to defeat relay attacks (interception of signals by unauthorized persons is made difficult col 2 lines 43-48).
Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the second communication module is configured to cooperate with the fourth communication module installed in the protected object to determine the distance based on multi-carrier phase-based ranging in view of Bergerhoff disclosing such for measuring distance to defeat relay attacks (interception of signals by unauthorized persons is made difficult col 2 lines 43-48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luebke (US 2006/0197660) discloses a fob with reed switch.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/20/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683